Citation Nr: 1204956	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

In June 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, dated August 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on September 20, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the Veteran's claims file reveals that he is receiving benefits from the Social Security Administration (SSA).  According to a November 2009 VA social work assessment and referral, the Veteran reported receiving $1,300.00 a month in SSA benefits.  He also testified at the June 2009 DRO hearing that he made "an appeal" to the SSA.  See DRO hearing transcript, p.2.  

However, the Social Security Administration (SSA) records are not included within the claims file.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board observes that the basis of the Veteran's award of SSA disability benefits is unclear from the current evidence of record.  The November 2009 VA outpatient treatment entry does not specify the basis for the award nor did the Veteran go into any specific details regarding the award at the June 2009 DRO hearing.  Overall, it is not apparent from a review of the current evidence of record.  As the Board cannot determine the basis for the award, it cannot rule out a reasonably possibility that the SSA records are relevant to the Veteran's current claims on appeal.  Accordingly, a remand is necessary to obtain the records.  38 C.F.R. § 3.159(c)(2).  

Finally, in an undated statement, the Veteran indicated that he was diagnosed with diabetes mellitus, type II, in 1998 at the Kaiser Permanente Fontana Medical Center.  However, no attempt has been made to obtain and associate these records with the claims file.  Since VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions: 

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Obtain and associate with the claims file the records from the Kaiser Permanente Fontana Medical Center in Fontana, California related to treatment for diabetes mellitus, to include those dated in 1998.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


